United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ENTHEOS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0170247 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 888 3rd Street SW, Suite 1000, Calgary, Alberta, T2P 5C5 Canada (Zip Code) (Address of principal executive offices) 403-444-6418 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act Yes o No T Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 63,075,122 shares of Common Stock, par value $0.00001, were outstanding on May 14, 2010. TABLE OF CONTENTS ENTHEOS TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period Ended March 31, 2010 PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Statements of Operations (unaudited) 4 Statements of Stockholders Equity (Deficit) (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 PART I  FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) ENTHEOS TECHNOLOGIES, INC. BALANCE SHEETS March 31, 2010 and December 31, 2009 (unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ 2,324,894 $ 2,409,770 Accounts receivable 7,639 8,759 Total current assets 2,332,533 2,418,529 Oil and gas properties at cost (Note 4) Proven properties 431,309 424,191 Unproven properties 101,682 101,682 Accumulated depreciation, depletion, amortization and impairment Oil and gas properties, net 84,903 96,535 Total assets $ 2,417,436 $ 2,515,064 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 35,534 $ 30,468 Accounts payable - related parties - 5,172 Asset retirement obligation 10,000 10,000 Warrant liability (Note 5) 3,291,344 1,368,420 Total current liabilities 3,336,878 1,414,060 Long-term liabilities Asset retirement obligation, less current portion 40,628 40,000 Total liabilities 3,377,506 1,454,060 STOCKHOLDERS' EQUITY(DEFICIT) (Note 5) Preferred stock: $0.0001 par value: Authorized: 10,000,000 shares Issued and outstanding: nil - - Common stock: $0.00001 par value; Authorized: 200,000,000 shares Issued and outstanding: 63,075,122 shares (2009: 63,075,122) 631 631 Additional paid-in capital 5,505,369 5,498,374 Accumulated deficit Total stockholders' equity (deficit) 1,061,004 Total liabilities and stockholders' equity (deficit) $ 2,417,436 $ 2,515,064 (The accompanying notes are an integral part of these financial statements) 3 ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS For the three months ended March 31, 2010 and 2009 (Unaudited) March 31, March 31, Revenue Oil and gas sales $ 11,735 $ 14,784 Expenses Lease operating expenses 6,697 14,703 General and administrative expenses 91,433 79,569 Impairment and depreciation 18,750 46,840 Total operating expenses 116,880 141,112 Operating Loss Other income (expense) Change in fair value of warrant liability 234,517 234,517 Net income (loss) attributable to common stockholders $ $ 108,189 Income (loss) per common share - basic and diluted $ $ 0.00 Weighted average number of shares - basic and diluted 63,075,122 63,075,122 (The accompanying notes are an integral part of these financial statements) 4 ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF STOCKHOLDERS' EQUITY ( DEFICIT) For the three months ended March 31, 2010 and year ended December 31, 2009 (Unaudited) Total Common Stock Additional Accumulated Stockholders' Shares Amount paid-in capital earnings (deficit) Equity (Deficit) Balance, December 31, 2008 63,075,122 $ 631 $ 7,107,622 $ (4,083,037) $ 3,025,216 Cumulative effect of change in accounting principle - - Stock-based compensation expense - - 44,114 - 44,114 Net income, year ended December 31, 2009 - - - 1,269,549 1,269,549 Balance, December 31, 2009 63,075,122 631 5,498,374 1,061,004 Stock-based compensation expense - - 6,995 - 6,995 Net loss, three months ended March 31, 2010 - - - Balance, March 31, 2010 63,075,122 $ 631 $ 5,505,369 $ (6,466,070) $ (960,070) (The accompanying notes are an integral part of these financial statements) 5 ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF CASH FLOWS For the three months ended March 31, 2010 and 2009 (Unaudited) March 31, March 31, Cash flows from operating activities Net income (loss) $ $ 108,189 Adjustments to reconcile net income (loss) to net cash flows from operating activities: Impairment and depreciation 18,750 46,840 Stock-based compensation 6,995 13,137 Accretion of asset retirement obligation 628 - Change in fair value of warrant liability 1,922,924 Changes in operating assets and liabilities: Accounts receivable 1,120 4,252 Prepaid expenses - 720 Accounts payable andaccrued liabilities, including related party payables 2,645 Net cash flows from operating activities Cash flows from investing activities Acquisition of oil and gas properties Net cash flows from investing activities Decrease in cash and cash equivalents Cash and cash equivalents, beginning of period 2,409,770 2,734,591 Cash and cash equivalents, end of period $ 2,324,894 $ 2,664,863 Supplemental disclosure of cash flow information: Interest paid in cash $ - $ - Income tax paid in cash $ - $ - (The accompanying notes are an integral part of these financial statements) 6 ENTHEOS TECHNOLOGIES, INC. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 (Unaudited) Note 1. Organization and Nature of Operations Entheos Technologies, Inc. (the Company, we, us, and our) is a small independent oil and gas production company with a focus on participation in producing oil and gas wells and the re-development/recompletion of oil and gas wells. We pursue oil and gas prospects in partnership with oil and gas companies with exploration, development and production expertise.Currently, our interests consist of non-operating, minority working interests.The Companys prospect areas consist of land in La Salle County, Lee County, Fayette County and Frio County, Texas. Currently four of the five wells in whichthe Company hasminority working interests are producing.The Company does not operate any of the wells in which it has an interest. Incorporated under the laws of the State of Nevada, the Company has an authorized capital of 200,000,000 shares of $0.00001 par value common stock, of which 63,075,122 shares are outstanding and 10,000,000 shares of $0.0001 par value preferred stock, of which none are outstanding. The Company has recently incurred net operating losses and operating cash flow deficits. It may continue to incur losses from operations and operating cash flow deficits in the future. Management believes that the Companys cash and cash equivalent balances, anticipated cash flows from operations and other external sources of credit will be sufficient to meet its cash requirements through December 2011 if not further. The future of the Company after December 2011 will depend in large part on its ability to successfully generate cash flows from operations and raise capital from external sources to fund operations. Note 2. Significant Accounting Policies The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (which are of a normal recurring nature) considered necessary for a fair presentation of the financial statements have been included. Operating results for the quarter ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010 or any other interim period. For further information, refer to the financial statements and notes thereto included in our 2009 Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission. References to Authoritative Accounting Literature In June 2009, the Financial Accounting Standards Board ("FASB") issued the Accounting Standards Codification ("ASC") as the single source of authoritative accounting principles generally accepted in the United States of America (U.S. GAAP) recognized by the FASB to be applied by non-governmental entities in preparation of financial statements in conformity with U.S. GAAP, except for additional authoritative rules and interpretative releases issued by the SEC. While the adoption of the ASC changes how we reference accounting standards, the adoption did not have an impact on our financial statements. Principles of Consolidation The Company accounts for its undivided interest in oil and gas properties using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are included in its financial statements. Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period. Managements judgments and estimates in these 7 areas are based on information available from both internal and external sources, including engineers, geologists, consultants and historical experience in similar matters. The more significant reporting areas impacted by managements judgments and estimates are warrant derivative liabilities; accruals related to oil and gas sales and expenses; estimates used in the impairment of oil and gas properties; and the estimated future timing and cost of asset retirement obligations. Actual results could differ from the estimates as additional information becomes known. The carrying values of oil and gas properties are particularly susceptible to change in the near term. Changes in the future estimated oil and gas reserves or the estimated future cash flows attributable to the reserves that are utilized for impairment analysis could have a significant impact on the future results of operations. Full Cost Method of Accounting for Oil and Gas Properties The Company has elected to utilize the full cost method of accounting for its oil and gas activities. In accordance with the full cost method of accounting, all costs associated with acquisition, exploration, and development of oil and gas reserves, including directly related overhead costs and related asset retirement costs, are capitalized. All capitalized costs of oil and gas properties, including the estimated future costs to develop proved reserves, are amortized on the unit-of-production method using estimates of proved reserves once proved reserves are determined to exist. The Company has not yet obtained reserve reports. Management is assessing production data to determine the feasibility of obtaining reserves studies. At March 31, 2010, there were no capitalized costs subject to amortization. Oil and gas properties without estimated proved reserves are not amortized until proved reserves associated with the properties can be determined or until impairment occurs. The cost of these properties is assessed quarterly, on a property-by-property basis, to determine whether the properties are recorded at the lower of cost or fair market value. In determining whether such costs should be impaired, the Company evaluates historical experience, current drilling results, lease expiration dates, current oil and gas industry conditions, international economic conditions, capital availability, and available geological and geophysical information. Sales of oil and gas properties are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas, in which case the gain or loss is recognized in income. The Company has not sold any oil and gas properties. Full Cost Ceiling Test At the end of each quarterly reporting period, the unamortized costs of oil and gas properties are subject to a ceiling test which basically limits capitalized costs to the sum of the estimated future net revenues from proved reserves, discounted at 10% per annum to present value, based on current economic and operating conditions, adjusted for related income tax effects. Oil and Gas Revenues The Company recognizes oil and gas revenues when oil and gas production is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. Delivery occurs and title is transferred when production has been delivered to a purchasers pipeline or truck. As a result of the numerous requirements necessary to gather information from purchasers or various measurement locations, calculate volumes produced, perform field and wellhead allocations, distribute and disburse funds to various working interest partners and royalty owners, the collection of revenues from oil and gas production may take up to 45 days following the month of production. Therefore, the Company may make accruals for revenues and accounts receivable based on estimates of its share of production. Since the settlement process may take 30 to 60 days following the month of actual production, its financial results may include estimates of production and revenues for the related time period. The Company will record any differences between the actual amounts ultimately received and the original estimates in the period they become finalized. Asset Retirement Obligation The Company accounts for its future asset retirement obligations by recording the fair value of the liability during the period in which it was incurred. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset. The increase in carrying value of a property associated with the capitalization of an asset retirement obligation is included in proven oil and gas properties in the balance sheets. The Companys asset retirement obligation consists of costs 8 related to the plugging of wells, removal of facilities and equipment and site restoration on its oil and gas properties. The asset retirement obligation is allocated to operating expense using a systematic and rational method considering the estimated remaining life of the well. Fair Value We measure fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. We utilize a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1.Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. We have no assets or liabilities valued with Level 1 inputs. Level 2.Valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. We have no assets or liabilities valued with Level 2 inputs. Level 3. Valuations based on inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Liabilities valued with Level 3 inputs are described in Note 5. Stockholders Equity and Note 4. Oil and Gas Properties. Warrant Liability Derivative We evaluate financial instruments for freestanding or embedded derivatives. The warrant liability derivative is recorded at fair value with changes in value recognized as other income (expense) in thestatements of operations in the period of change. Stock-Based Compensation We measure all stock-based compensation awards at fair value on the date of grant and recognize such expense in ourfinancial statements over the requisite service period for awards expected to vest. The Company uses the Black-Scholes pricing model to determine the fair value of stock-based compensation awards on the date of grant. The Black-Scholes pricing model requires management to make assumptions regarding the option lives, expected volatility, and risk free interest rates. See Note 6. Stock Options for additional information on the Companys stock-based compensation plans. Earnings (Loss) Per Share The computation of basic net income (loss) per common share is based on the weighted average number of shares that were outstanding during the period. The computation of diluted net income (loss) per common share is based on the weighted average number of shares used in the basic net income (loss) per share calculation plus the number of common shares that would be issued assuming the exercise of all potentially dilutive common shares outstanding using the treasury stock method for shares subject to stock options and warrants. See Note 3. Earnings (Loss) Per Share for further discussion. Related Party Transactions A related party is generally defined as (i) any person who holds 10% or more of the Companys securities and their immediate families, (ii) the Companys management, (iii) someone who directly or indirectly controls, is controlled by or is under common control with the Company, or (iv) anyone who can significantly influence the financial and operating decisions of the Company. A transaction is considered to be a related party transaction when there is a transfer of resources or obligations between related parties. (See Note 7. Related Party Transactions). Recent and Adopted Accounting Pronouncements We review new accounting standards as issued. Although some of these accounting standards issued or effective after the end of our previous fiscal year may be applicable to us, we expect that none of the new standards will have a significant impact on our financial statements. 9 Note 3. Earnings (Loss) Per Share (EPS) Dilutive common stock equivalents include 13,050,000 and 13,100,000 warrants and stock options that are not included in the computation of diluted loss per share because to do so would be anti-dilutive for the three-month periods ended March 31, 2010 and 2009, respectively. All share and per share information are adjusted retroactively to reflect stock splits and changes in par value, when applicable. Following is the computation of basic and diluted net loss per share for the three month periods ended March 31, 2010 and 2009: Numerator - net income (loss) $ (2,028,069) $ 108,189 Denominator - weighted average number of common shares outstanding 63,075,122 63,075,122 Basic and diluted income (loss) per common share $ (0.03) $ 0.00 Note 4. Oil and Gas Properties As of March 31, 2010, the Company owned non-operating, working interests in five wells in one geographic area as follows: Month Acquisition Interest Production Date Working Net Revenue Started Acreage Formation Proven Properties: Cooke #6 9/1/2008 21.75% 16.3125% Dec-07 40 Escondido Onnie Ray #1 9/12/2008 20.00% 15.00% Oct-08 80 Austin Chalk Stahl #1 9/12/2008 20.00% 15.00% Oct-08 20 Austin Chalk Pearce #1 10/31/2008 20.00% 15.00% Dec-08 Austin Chalk Unproven Properties: Haile #1 9/12/2008 20.00% 15.00% - Austin Chalk Costs incurred for oil and gas property properties are summarized as follows as of March 31, 2010: Proven Unproven Total Acquisition costs $ 218,528 $ 16,071 $ 234,599 Exploration costs 31,069 85,611 116,680 Development costs 181,712 - 181,712 431,309 101,682 532,991 Accumulated depreciation, depletion, amortization and impairment Oil and gas properties, net $ 74,318 $ 10,585 $ 84,903 The Company amortizes all capitalized costs of oil and gas properties on the unit-of-production method using proved reserves. The Company has not obtained reserve studies with estimated proved reserves. Management is assessing production data to determine the feasibility of obtaining reserves studies. Therefore for the three month periods ended March 31, 2010 and 2009, there were no capitalized costs subject to amortization. Unproven properties costs as of March 31, 2010 are associated with a development oil well which was completed in August 2009 and did not produce. Management has considered the well impaired to the extent of anticipated salvage value of the equipment. 10 Properties which are not being amortized are assessed quarterly, on a property-by-property basis, to determine whether they are recorded at the lower of cost or fair market value. As a result of this analysis and lack of proved reserves, the Company recorded an impairment loss of $0 and $46,840 for the three month periods ended March 31, 2010 and 2009, respectively. No impairment was recognized for the three month period ended March 31, 2010 as the net carrying value approximates fair value. The impairment is similar to amortization and therefore is not added to the cost of properties being amortized. Depreciation amounted to $18,750 and $nil for the three month periods ended March 31, 2010 and 2009, respectively. Asset Retirement Obligation The following table summarizes the activity for the Companys asset retirement obligations for the three month periods ended March 31, 2010 and 2009: Asset retirement obligations, beginning of period $ 50,000 $ - Accretion expense 628 - Liabilities incurred - - Change in estimated obligations - - Asset retirement obligations, end of period - Less: current portion - Long-term asset retirement obligations, end of period $ $ - The carrying value of asset retirement obligations were measured using Level 3 inputs, as defined in the fair value hierarchy. Note 5. Stockholders Equity On July 28, 2008, the Company completed a self-directed private placement of 6,450,000 units at a price of $0.50 per unit or $3,225,000 in the aggregate. Each unit consists of one share of the Companys common stock, one Series A stock purchase warrant (Series A warrant) to purchase one share of common stock at $0.60 per share for a period of 18 months from the date of issuance and one Series B stock purchase warrant (Series B warrant) to purchase one share of common stock at $0.75 per share for a period of 24 months from the date of issuance (refer to the Warrants section below for a discussion of the extension of the expiration date of the warrants) . In connection with the private placement, the Company issued an aggregate of 50,000 units in payment of legal fees in the amount of $25,000. These units were otherwise issued on the same terms and conditions as the units sold in the private placement. Pursuant to the Subscription Agreement and the Registration Rights Agreement relating to the private placement,the Companyand the investor parties made other covenants and representations and warranties regarding matters that are customarily included in financings of this nature. In the event that during the period when the warrants are outstanding, if the Company issues common stock or common stock equivalents at a price per share which is less than the warrant exercise price, $0.60 per share for Series A warrants and $0.75 per share for Series B warrants, then the exercise price for the warrants shall be reduced to equal the share price of the new issuance and the number of warrant shares issuable shall be increased such that the aggregate exercise price payable shall be equal to the aggregate exercise price prior to such adjustment according to the Securities Purchase Agreement (the Dilutive Issuance). Warrants Each of the Companys warrants outstanding entitles the holder to purchase one share of the Companys common stock for each warrant share held. No warrants were exercised during the three month periods ended March 31, 2010 and 2009. On December 14, 2009, the Company extended the expiration date of the 6,450,000 Series A warrants from January 28, 2010 to July 28, 2010 and extended the expiration date of the 6,450,000 Series B warrants from July 28, 2010 to January 28, 2011. The exercise price of the warrants remains unchanged at $0.60 and $0.75 for the Series A and Series B warrants, respectively. 11 On January 27, 2010, the Company extended the expiration date of 6,450,000 Series A warrants again from July 28, 2010 to January 28, 2011 and extended the expiration date of the 6,450,000 Series B warrants again from January 28, 2011 to July 28, 2011. The exercise price of the warrants remains unchanged at $0.60 per share and $0.75 per share for the Series A and Series B warrants, respectively. The potential of a Dilutive Issuance to the warrants exercise price and number of underlying shares of common stock may result in a settlement amount that does not equal the difference between the fair value of a fixed number of the Companys common stock and a fixed exercise price. Accordingly, the warrants are not considered indexed to the Companys own stock and, therefore, are accounted for as a derivative pursuant to ASC 815-40 Contracts in an Entitys Own Equity which became effective January 1, 2009 . Upon the adoption of this guidance, the Company recognized a one-time decrease to opening accumulated deficit of $1,624,513. As of March 31, 2010, the Company has not sold any shares of common stock or common stock equivalents that would result in an adjustment to the exercise price or number of shares of common stock underlying the warrants outstanding. Additionally, the Company does not intend to sell any shares of common stock or common stock equivalents at a price that is below the exercise price of the warrants, prior to their expiration dates, which would result in an adjustment to the exercise price or number of shares of common stock underlying the warrants. Since the Company determined that the future probability of a Dilutive Issuance is deemed unlikely, it did not have a material impact on the fair value estimate of the warrant liability at March 31, 2010 as it relates to the Series A or Series B Warrants. At March 31, 2010, the Company valued the warrant liability using a Black-Scholes model (Level 3 inputs) containing the following assumptions: Series A Warrants Series B Warrants Warrants outstanding and exercisable atMarch 31, 2010 6,450,000 6,450,000 Exercise price $0.60 $0.75 Black-Scholes option pricing model assumptions: Risk-free interest rate % 0.41% Expected term 0.83 years 1.33 years Expected volatility 29.45% % Dividend per share $0 $0 Expiration date January 28, 2011 July 28, 2011 The following table is a roll forward of the fair value of the warrant liability related to the common stock warrants using the Black-Scholes assumptions as of March 31, 2010 (Level 3 inputs): Series A Warrants Series B Warrants Total Balance as of December 31, 2009 $ 309,215 $ 1,059,205 $ 1,368,420 Change in fair value 1,062,779 860,145 1,922,924 Balance as of March 31, 2010 $ 1,371,994 $ 1,919,350 $ 3,291,344 As a result of adjusting the warrant liability to fair value, we recorded a non-cash loss of $1,062,779 and a non-cash loss of $860,145 relating to the Series A and Series B Warrants, respectively, for the three month period ended March 31, 2010. A total of 12,900,000 shares of the Companys common stock have been reserved for issuance upon exercise of Series A and Series B warrants outstanding as of March 31, 2010. Note 6. Stock Options The Company has an active stock option plan that provides shares available for option grants to employees, directors and others. A total of 120,000,000 shares of the Companys common stock have been reserved for award under the stock option plan, of which 119,850,000 were available for future issuance as of March 31, 2010. Options granted under the Companys option plan generally vest over five years or as otherwise determined by the Board of Directors, have exercise prices equal to the fair market value of the common stock on the date of grant, and expire no later than ten years after the date of grant. 12 During the three month periods ended March 31, 2010 and 2009, the Company did not grant any stock options awards. During the three month periods ended March 31, 2010 and 2009, stock-based compensation expense of $6,995 and $13,137 was recognized as general and administrative expenses. As of March 31, 2010, the Company had $44,073 of total unrecognized compensation cost related to unvested stock options, which is expected to be recognized over a weighted average period of approximately 3.45 years. The Company does not repurchase shares to fulfill the requirements of options that are exercised. Further,the Companyissues new shares when options are exercised. Note 7. Related Party Transactions Executive Management: Forboth three month periods ended March 31, 2010 and 2009, the Company incurred $7,500in fees paid to Derek Cooper the President, Chief Executive Officer and Chief Financial Officer of the Company. In addition, the Company recorded $2,332 and $4,148 as stock compensation expense related to options granted to Derek Cooper (refer to Note 6. Stock Options) for the three month periods ended March 31, 2010 and 2009, respectively. Director Fees : For the three month periods ended March 31, 2010 and 2009, the Company incurred nil and $6,435, respectively, in board fees for non-employee directors of the Company. In addition, the Company recorded $4,663 and $8,989 as stock compensation expense related to options granted to non-employee directors (refer to Note 6. Stock Options) for the three months ended March 31, 2010 and 2009, respectively. 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Except for the historical information presented in this document, the matters discussed in this Form 10-Q for the three months ended March 31, 2010, and specifically in the items entitled "Managements Discussion and Analysis of Financial Condition and Results of Operations," or otherwise incorporated by reference into this document, contain "forward-looking statements" (as such term is defined in the Private Securities Litigation Reform Act of 1995). These statements are identified by the use of forward-looking terminology such as "believes," "plans," "intend," "scheduled," "potential," "continue," "estimates," "hopes," "goal," "objective," expects," "may," "will," "should," or "anticipates" or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by the Company. The reader is cautioned that no statements contained in this Form 10-Q should be construed as a guarantee or assurance of future performance or results. These forward-looking statements involve risks and uncertainties, including those identified within this Form 10-Q. The actual results that the Company achieves may differ materially from any forward-looking statements due to such risks and uncertainties. These forward-looking statements are based on current expectations, and the Company assumes no obligation to update this information. Readers are urged to carefully review and consider the various disclosures made by the Company in this Form 10-Q and in the Company's other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Company's business. Overview Incorporated under the laws of the State of Nevada, the Company has an authorized capital of 200,000,000 shares of $0.00001 par value common stock, of which 63,075,122 shares are outstanding and 10,000,000 shares of $0.0001 par value preferred stock, of which none are outstanding. Our principal executive offices are located at 888 3 rd Street SW, Suite 1000, Calgary Alberta, Canada T2P 5C5. Our telephone number is (403) 444-6418. Description of Business We are a small independent energy company engaged in the acquisition and development of crude oil and natural gas interests in the United States. We pursue oil and gas prospects in partnership with oil and gas companies with exploration, development and production expertise. We currently have interests in producing properties in La Salle County, Fayette County, Lee County and Frio County, Texas. The leases for these properties are maintained and operated by our partners Leexus Oil LLC and Bayshore Exploration LLC; there are no obligations to further explore or develop lands in the lease areas to maintain the leases. The operators of the leases are not affiliated with the Company or any of its directors or major shareholders. We are not aware of any relationships or affiliations between or among any of our leasehold partners and the lease operators. 14 Oil and Gas Properties The following table sets forth a summary of our current oil and gas interests: Month Acquisition Interest Production Date Working Net Revenue Started Acreage Formation Proven Properties: Cooke #6 9/1/2008 21.75% 16.3125% Dec-07 40 Escondido Onnie Ray #1 9/12/2008 20.00% 15.00% Oct-08 80 Austin Chalk Stahl #1 9/12/2008 20.00% 15.00% Oct-08 20 Austin Chalk Pearce #1 10/31/2008 20.00% 15.00% Dec-08 Austin Chalk Unproven Properties: Haile #1 9/12/2008 20.00% 15.00% - Austin Chalk We utilize the full cost method of accounting for our oil and gas activities. In accordance with the full cost method of accounting, all costs associated with acquisition, exploration, and development of oil and gas reserves, including directly related overhead costs and related asset retirement costs, are capitalized. Net capitalized costs associated with oil and gas properties as of March 31, 2010 and December 31, 2009 are summarized as follows: Cost Incurred for Oil & Gas Properties March 31, 2010 December 31, 2009 $ Change % Change Proven Acquisition costs $ 218,528 $ 218,528 $ - 0% Exploration costs 31,069 25,260 5,809 23% Development costs 181,712 180,403 1,309 1% 431,309 424,191 7,118 2% Unproven Acquisition costs 16,071 16,071 - 0% Exploration costs 85,611 85,611 - 0% 101,682 101,682 - 0% Accumulated depreciation, depletion amortization and impairment 4% Oil and gas properties, net $ 84,903 $ 96,535 $ (11,632) (12%) Capital expenditures totaled $7,118 for the three month period ended March 31, 2010 in order to correct a tubing puncture in the Onnie Ray #1 well. An authorization for expenditure was submitted to us by the well operator in January 2010 and the workover was completed in March 2010. Production of the well increased upon completion of the workover. The benefit of this workover is anticipated to be seen in our second quarter results once the well has been online for a full fiscal quarter. Accumulated depreciation, depletion, amortization and impairment increased by $18,750and was determined using a systematic and rational method. There was no impairment of oil and gas properties for the three month period ended March 31, 2010 as we believe that the net carrying value of our properties approximates fair market value. At the time of acquisition, the unproven property, Haile #1, was being recompleted to a zone that was previously productive. Once the recompletion efforts were final and the well did not support production, an exploratory drilling program was started in early 2009 to complete a new unproven upper zone. The new upper zone completion also resulted in no oil or gas production and the well was shut-in during August 2009.
